The appeal in this case must be dismissed. As instituted in the justice court it was for the recovery of $100, with interest. The plaintiff alleged a previous deposit of several hundred dollars in the defendant bank, which it was conceded had been all repaid except $100, to recover which the suit had been instituted. The bank suffering an adverse judgment appealed to the county court, where judgment was again rendered in favor of appellee, and this appeal prosecuted.
Whether the plaintiff's pleading be construed as declaring upon a breach of an express contract of gratuitous bailment, as appellant insists, or as presenting an action of debt for money had and received and not returned, as appellee urges, is immaterial. The action in either case was essentially one for the recovery of $100 and no more. True the petition closes with the prayer for the recovery of $100 and damages in the sum of $25; but no fact authorizing the recovery of damages other than the mere detention of the money was stated. For this interest alone is recoverable, and the prayer cannot be held to enlarge the real amount in controversy. Our jurisdiction in cases of which the county court has appellate jurisdiction is limited to cases where "the judgment or amount in controversy, or the judgment rendered, shall exceed one hundred dollars exclusive of interest and costs." See Revised Statutes, art. 1589, cl. 3. Exclusive of interest which is allowed by law for the detention of money (see R.S. art. 4973), the amount in controversy, the judgment rendered, does not exceed $100.
We therefore have no appellate jurisdiction, and, as stated, the appeal is dismissed.